Citation Nr: 1448309	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-44 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service connected status post anterior cruciate ligament reconstruction of the right knee with degenerative joint disease prior to February 15, 2012 and in excess of 20 percent as of February 15, 2012.
 
2.  Entitlement to a disability evaluation in excess of 10 percent for service connected degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to January 2000. 

This case has a lengthy procedural history, and came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in St. Petersburg, Florida, that in pertinent part, denied increased ratings for service-connected right and left knee disabilities, which were each rated 10 percent disabling.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2011 Travel Board hearing, and a transcript of this hearing is of record.

In December 2011, the Board remanded the appeal for increased ratings for service-connected right and left knee disabilities for additional development, including a VA examination.
 
In a September 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted a higher 20 percent rating for the right knee disability, effective February 15, 2012.

In March 2013, the Board again remanded these appeals, primarily to obtain the Veteran's vocational rehabilitation records and relevant ongoing VA medical records.

In a November 2013 decision, the Board denied entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), and denied increased ratings for the service-connected bilateral knee disabilities.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2014 joint motion for partial remand, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated as to the issues of increased ratings for bilateral knee disabilities, and these issues remanded.  The parties stated that the appellant did not contest the Board's determination with regard to his claim for an acquired psychiatric disability, and that this claim should be considered abandoned on appeal.  In a July 2014 Court order, the joint motion was granted, the Board's November 2013 decision was vacated in part, and the knee issues were remanded.  The appeal as to the remaining issue was dismissed.  The case was subsequently returned to the Board.  Thus, the only issues currently before the Board are as listed on the first page of this remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran's right knee disability is currently rated as 10 percent disabling prior to February 15, 2012, and as 20 percent disabling from that date.  As of that date, two separate ratings have been assigned by the AOJ for the right knee disability:  20 percent for limitation of flexion, and 0 percent for limitation of extension of the right knee, each under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  This appears to be a typographical error, since Diagnostic Code 5260 pertains to limitation of flexion of the leg, while Diagnostic Code 5261 pertains to limitation of extension of the leg.  VA's General Counsel has held that separate ratings may be assigned for limitation of knee extension and flexion.  VAOPGCPREC 9-2004.

Throughout the rating period on appeal, a 10 percent rating has been assigned for the service-connected left knee disability, under Diagnostic Codes 5010-5261.  (Diagnostic Code 5010 pertains to traumatic arthritis.)

In the July 2014 joint motion for partial remand, the parties noted that the appellant has stated that he has a feeling of giving out in the right knee, and that he wears a knee brace.  The parties agreed that the Board's December 2011 statement of reasons or bases was inadequate with regard to whether or not there is current instability of the right and left knees, and as to whether a separate rating may be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for each knee disability.  (Diagnostic Code 5257 pertains to recurrent subluxation or lateral instability of the knee.)  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  VAOPGCPREC 23-97.

The Board notes that knee instability was not found by the VA examiners in the VA compensation examinations of record, although the February 2012 VA examiner was not able to test the right knee for medial-lateral instability.  Given this, the Veteran's contentions of instability, and the length of time since the last VA examination in February 2012, the Board finds that another VA examination is needed in order to ascertain the current level of severity of the service-connected right and left knee disabilities, and in particular, whether there is recurrent subluxation or lateral instability of either knee.   See 38 C.F.R. §§ 3.327(a), 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The evidence reflects that the Veteran receives regular VA outpatient treatment for his knee disabilities.  The most recent VA medical treatment records on file are dated in March 2013.  Pertinent ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, as noted in prior Board decisions, the Veteran has a VA Vocational Rehabilitation and Education (VR&E) folder.  This folder is not currently before the Board, although it was previously reviewed by the AOJ in its July 2013 supplemental statement of the case, and by the Board in its now partially vacated November 2013 decision.  While this case is on remand, the VR&E records must be obtained and associated with the paper or electronic claims file.  See Moore v. Gober, 10 Vet. App.436, 440 (1997) (Where it is a matter of record that a veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all VA and private medical care providers that have evaluated or treated him for knee disabilities since March  2013.  With his authorization, obtain all identified records that are not already in the claims file.

2.  Associate all of the Veteran's VA Vocational Rehabilitation and Education (VR&E) records, including all physical evaluations, with the Veteran's paper or electronic claims file.

3.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected bilateral knee disabilities.  This includes, but is not limited to, determining his range of motion on flexion and extension, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, and whether there is recurrent subluxation or lateral instability, ankylosis, etc.  All necessary tests should be conducted.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history.  

*The examiner is particularly asked to indicate whether there is any recurrent subluxation or lateral instability of either knee, and if so, whether it is slight, moderate or severe.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on his claim.  See 38 C.F.R. § 3.655(b).

4.  Finally, readjudicate the claims on appeal in light of the additional evidence.  The AOJ is also asked to review/correct the Diagnostic Codes assigned for the right knee disability, which is currently rated twice under Diagnostic Code 5261 for both limitation of flexion and extension.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



